In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 16-1065V
                                      Filed: July 31, 2017
                                        UNPUBLISHED

****************************
JOHN STROWGER,                            *
                                          *
                     Petitioner,          *
v.                                        *     Special Processing Unit (SPU);
                                          *     Attorneys’ Fees and Costs;
SECRETARY OF HEALTH                       *
AND HUMAN SERVICES,                       *
                                          *
                     Respondent.          *
                                          *
****************************
Jeffrey S. Pop, Jeffrey S. Pop, Attorney at Law, for petitioner.
Heather Lynn Pearlman, U.S. Department of Justice, Washington, DC, for respondent.

                      DECISION ON ATTORNEYS’ FEES AND COSTS1

Dorsey, Chief Special Master:

       On August 25, 2016, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that he suffered Guillain-Barre Syndrome (“GBS”) as
a result of his influenza (“flu”) vaccination on October 26, 2015. Petition at 1;
Stipulation, filed May 10, 2017, at ¶¶ 2, 4. The case was assigned to the Special
Processing Unit (“SPU”) of the Office of Special Masters. On May 11, 2017, the
undersigned issued a decision awarding compensation to petitioner based on the
respondent’s proffer. (ECF No. 19).

       On June 2, 2017, petitioner filed a motion for attorneys’ fees and costs. (ECF
No. 23). Petitioner requests attorneys’ fees in the amount of $14,282.00 and attorneys’
costs in the amount of $1,960.46. Id. at 1. In compliance with General Order #9,


1 Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
petitioner filed a signed statement indicating that petitioner incurred no out-of-pocket
expenses. (ECF No. 23-4). Thus, the total amount requested is $16,242.46.

        On June 12, 2017, respondent filed a response to petitioner’s motion. (ECF No.
24). Respondent argues that “[n]either the Vaccine Act nor Vaccine Rule 13
contemplates any role for respondent in the resolution of a request by a petitioner for an
award of attorneys’ fees and costs.” Id. at 1. Respondent adds, however, that he “is
satisfied the statutory requirements for an award of attorneys’ fees and costs are met in
this case.” Id. at 2. Respondent “respectfully recommends that the Chief Special
Master exercise her discretion and determine a reasonable award for attorneys’ fees
and costs.” Id. at 3.

       On June 17, 2017, petitioner filed a reply, with additional legal support for the
hourly rates requested in his application. (ECF No. 25).

      The undersigned has reviewed the billing records submitted with petitioner’s
request. In the undersigned’s experience, the request appears reasonable, and the
undersigned finds no cause to reduce the requested hours or rates.3

      The Vaccine Act permits an award of reasonable attorneys’ fees and costs.
§ 15(e). Based on the reasonableness of petitioner’s request, the undersigned
GRANTS petitioner’s motion for attorneys’ fees and costs.

      Accordingly, the undersigned awards a lump sum in the amount of $
16,242.464, representing reimbursement for all attorneys' fees and costs, in the
form of a check payable jointly to petitioner and petitioner’s counsel, Jeffrey S.
Pop of Jeffrey S. Pop & Associates.

        The clerk of the court shall enter judgment in accordance herewith.5

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master

3The undersigned approves the following increased hourly rates: Jeffrey Pop, $420; Kristina Grigorian,
$250. See Miller v. Sec’y of Health & Human Servs., No. 16-595V ___ WL ___ (Fed. Cl. Spec. Mstr. July
24, 2017). These rates are for work performed in the calendar years 2016 and 2017. All work in this
case was performed in 2016 and 2017.

4This amount is intended to cover all legal expenses incurred in this matter. This award encompasses all
charges by the attorney against a client, “advanced costs” as well as fees for legal services rendered.
Furthermore, § 15(e)(3) prevents an attorney from charging or collecting fees (including costs) that would
be in addition to the amount awarded herein. See generally Beck v. Sec’y of Health & Human Servs.,
924 F.2d 1029 (Fed. Cir.1991).

5 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                      2